Citation Nr: 1607019	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a back disability for the period of May 2, 2007 to March 28, 2014.  

2.  Entitlement to an extra-schedular evaluation for a back disability, currently evaluated on a schedular basis as 60 percent disabling.  

3.  Entitlement to an initial compensable rating for constipation.  

4.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1975 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision and a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified at a hearing before the Board in August 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

This claim was previously before the Board in December 2013, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical opinion.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  
Since the development of the appeal by the RO, the Veteran has specifically raised the issue of his entitlement to an extraschedular evaluation for his back disability.  In order for such consideration, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service.  The law provides that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather, the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. 88, 85 (1996).  

The issues pertaining to the evaluation the service-connected back disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's service connected constipation is manifested by mild, disturbances of bowel function with occasional episodes of abdominal distress.  

2.  The Veteran's service connected erectile dysfunction is manifested by loss of erectile power, as a residual of his back disability, but penile deformity has not been shown.  

CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for constipation have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R §§ 3.102, 4.3, 4.31, 4.40, 4.45, 4.59, 4.114, Diagnostic Codes 7319, 7336 (2015).  

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.20, 4.21, 4.27, 4.31, 4.115b, Diagnostics Code 7522 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
All notice required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015). 
  
After the December 2013 remand, the Veteran was provided a VA examination in March 2014, which is adequate for the purposes of determining the current severity of the Veteran's service connected disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a July 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

The Merits of the Claims

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement compensation has already been established and an increase in disability rating is at issue, the present level of the Veteran's current disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board has reviewed all evidence of record, as required; however, the more critical evidence consists of the evidence generated during the appeal period.  The Board is required to not only to evaluate the medical evidence of record since the filing of the claim for an increased rating but also consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Constipation 

The Veteran has been service connected for constipation associated with his back disability.  The Veteran's constipation has been rated under two different diagnostic codes because there is no specific rating criteria for constipation.  The Veteran has been rated under 38 C.F.R. §§ 4.114, Diagnostic Code 7319 for irritable colon syndrome and under Diagnostic Code 7336 for hemorrhoids.  Under diagnostic code 7319, irritable colon syndrome warrants a non-compensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating if moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress.  Under diagnostic code 7336, hemorrhoids warrants a non compensable rating for mild or moderate; a 10 percent rating for large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating for persistent bleeding and with secondary anemia, or with fissures.  

The Veteran underwent a VA examination in March 2014 and he was diagnosed with chronic constipation and internal hemorrhoids.  The Veteran reported chronic constipation that began in 2008 as well as associated hemorrhoids.  He reported bloating and takes miralax daily.  Upon examination it was noted that he had abdominal distension associated with his chronic constipation, but no episodes of bowel disturbances with abdominal distress, or exacerbations or attacks of the intestinal condition.  He had not experienced any weight loss attributable to his condition or any other pertinent physical findings, complications, conditions, signs and/or symptoms.  

The Veteran is not entitled to a compensable rating for his constipation under any of the appropriate diagnostic codes as he does not have large or thrombotic hemorrhoids nor does he moderate frequent episodes of bowel disturbances with abdominal distress.  

The Board also considered rating the Veteran's disability under diagnostic code 7327 for diverticulitis.  However, the diagnostic code states that diverticulitis should be rated for irritable colon syndrome, peritoneal adhesions, or colitis, ulcerative, depending upon the predominant disability picture.  The Board has already completed this analysis.  

The Board has also considered whether other diagnostic codes are applicable to the Veteran's gastrointestinal disability.  However, because there is no evidence that the Veteran has been diagnosed with any other disorders or diseases of the digestive system, a higher disability rating under another diagnostic code is not applicable.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis during the appeals period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Here, however, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

The diagnostic codes used to evaluate the disability consider the symptoms reported and shown on objective evaluation.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria, even considering his disability has been rated analogously.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation.  

Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


Erectile Dysfunction 

The Veteran contends that his erectile dysfunction warrants a compensable rating.  

A 20 percent disability rating is warranted for a penile deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Erectile dysfunction is rated by analogy under this Diagnostic Code.  

In March 2014, the Veteran underwent a VA examination to determine the current severity of his erectile dysfunction.  It was noted that he trouble maintaining an erection and it does not last very long with his medication.  The Veteran had not had an orchiectomy.  There was no evidence of voiding dysfunction, or a history of recurrent symptomatic urinary tract or kidney infections.  The Veteran declined having his penis or his testes examined during the examination.  No other pertinent physical findings, complications, conditions, signs and/or symptoms were found during the examination.  

A review of his medical records did not reveal evidence of a penile deformity.  As such, a compensable disability rating for the Veteran's erectile dysfunction is not warranted.  Further, the Veteran is already in receipt of special monthly compensation for loss of the use of a creative organ.  

Based on the above, the Veteran's service-connected disability is characterized by loss of erectile power, but not by penile deformity.  Thus, the criteria for a compensable rating are not met.  See 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522.

Finally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis during the appeals period.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Here, however, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  

The diagnostic codes used to evaluate the disability consider the symptoms reported and shown on objective evaluation.  The current, non-compensable rating under Diagnostic Code 7522 is specific for his erectile dysfunction symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation.  Accordingly, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
ORDER

A compensable rating for constipation is denied. 

A compensable rating for erectile dysfunction is denied.  


REMAND

The Veteran has requested an extraschedular evaluation of his back disability.  However, prior to the Board making a determination, the case must first be reviewed by the Director of VA's Compensation and Pension Service.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of an increased rating for a back disability on an extraschedular basis to the Director of VA's Compensation and Pension Service (Director) for consideration of an extraschedular evaluation.  In reviewing the evidence, the Director should note the Veteran's incapacitating episodes, extreme limitation of motion, sciatica, numbness and increased limitation of mobility. 

Although the Director must review the evidence contained in the VBMS file, the Board notes the following:

The Veteran submitted a private doctor's report from May 2007 stating that his back disability was worsening, he had numbness that ran to his toes, and he was ambulating with a cane.  The assessment was back pain with left lower extremity radiculopathy and his diagnosis of degenerative disc disease at L4-5 with previous left sided laminectomy was continued.  Lastly, it was noted that he was on limited work duty.  In October 2007, the Veteran's private doctor submitted a clarifying diagnosis stating that the Veteran has chronic left lumbar radiculopathy, which is a pinched nerve originating from the back that causes pain down his legs, as well as affecting the tibial nerves which are in his calves.  The findings were suggestive of sciatic demyelination as well.  

The Veteran underwent a VA examination in January 2008.  At that time he reported back pain, stiffness and weakness.  He reported constant pain that travels down his left leg.  The characteristics of the pain was burning, aching, sharp and sticking.  The Veteran was taking four different class C pain medications to combat the pain, including morphine.  He also reported numbness in the first three toes of the left foot.  The Veteran had forward flexion to 70 degrees and extension to 15 degrees.  The examiner reported that the joint function of the spine was additionally limited after repetitive use by pain.  At this time the Veteran diagnosis was changed to intervertebral disc syndrome of the lumbar spine status post discectomy with scar.  

A treatment note from June 2008 notes that he was unable to lie down fully, the pain was too severe.  In July 2008, another treatment note states that his pain had worsened.  He reported flare-ups every two weeks, lasting for up to a month.  He continued to have numbness in his whole foot, was unable to walk more than 100 meters, and could not bend down.  The Veteran reported the beginning of right leg pain and was only able to work two days per week.  

In August 2008, the Veteran visited a pain specialist and at that time he reported severe, near constant, pain in the low back, with numbness and was still on opioids for pain management.  He was diagnosed with post laminectomy syndrome.  It was recommended that he take a coanlgesic and begin lumbar facet injections.  

His treatment notes for the next several years continue to report deterioration of mobility, extreme and worsening pain, without any relief from opioids, pain management therapy or lumbar spinal injections.  He reported that the pain was worse with sitting, standing, walking and was only relieved when he laid on his side in a fetal position.  

The Veteran underwent another VA examination in April 2010.  At this time he reported continued pain and limitation of motion.  He could only walk about 50 yards and that took 12 minutes to accomplish.  He reported that his condition caused him to fall and suffer from stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He further urinary urgency and urinary frequency.  His flare-ups he caused functional impairment in range of motion, ambulation and lifting limitations.  During the examination, his walking was unsteady and guarded.  He required a cane to ambulate and there was subjective evidence of radiating pain on movement.  Muscle and paraspinal spasms were present, producing an abnormal gait.  He had tenderness on his spinal contour.  There was no evidence of ankylosis of the spine.  

In March 2014, the Veteran underwent a VA examination and his diagnoses of intervertebral disc syndrome and lumbar spondylosis was continued.  The Veteran reported continued pain and worsening symptoms.  He was on chronic pain medication daily to include hydromorphone and morphine.  Numbness to the bilateral legs, constipation, and erectile dysfunction was also diagnosed.  He reported episodes of falling due to excruciating pain, and when flare-ups occurred he had to take time off work.  His forward flexion was limited to 45 degree and extension to 10 degrees.  Bilateral flexion to 10 degrees and bilateral rotation to 10 degrees.  The Veteran as unable to perform repetitive testing.  The examiner noted that the Veteran had severe radiculopathy of the femoral nerve and sciatic nerve bilaterally.  It was also noted that the Veteran had intervertebral disc syndrome and incapacitating episodes of at least 6 weeks.  
 
2.  After completing the above, and any other development as may be indicated, this claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and representative must be issued a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


